Citation Nr: 1828761	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a left wrist condition.

5.  Entitlement to service connection for a left hand condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1978 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's claim for entitlement to service connection for left ear hearing loss was granted in a January 2018 rating decision of the RO.  Thus, this claim is no longer on appeal and the Board does not have jurisdiction at this time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on his part.


REMAND

Although the Board regrets the delay, it finds that a remand is needed prior to adjudication of the Veteran's claims of entitlement to service connection for lumbar strain, a right shoulder disability, a bilateral knee disability, a left wrist disability, and a left hand disability to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.
The Veteran's service treatment records reveal he sustained injuries in service secondary to airborne jumps.  The report of his separation physical examination notes chondromalacia of patella, bilaterally, multiple fractures from altercations and parachuting and "mild DJD bilateral knees, lumbar spine and right shoulder."

The Veteran was afforded a VA joints examination in December 2010.  The examiner determined that it was less likely than not that the Veteran's right shoulder, bilateral knee and left wrist conditions were related to service because there was no "chronicity" or treatment since his discharge from service in 1985.  The Board finds that this opinion is inadequate because the examiner relied upon the lack of treatment following service to form the basis of her opinion, and did not discuss the Veteran's in-service injuries which are clearly documented in his service treatment records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be afforded a new VA examination, and an opinion should be provided that thoroughly addresses the etiology of the Veteran's claimed right shoulder, bilateral knee and left wrist and hand disabilities.

With regard to the Veteran's claim for service connection for lumbar strain, the Board notes that the Veteran was afforded a VA spine examination in December 2010.  The examiner determined that it was "less likely that his lumbar strain has any link of chronicity to the service connected lumbar strain."  The Board finds that this opinion is inadequate because the examiner relied upon the lack of treatment following service to form the basis of her opinion, and did not discuss the Veteran's in-service injuries which are clearly documented in his service treatment records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be afforded a new VA examination, and an opinion should be provided that thoroughly addresses the etiology of the Veteran's claimed lumbar spine disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records.

3.  Schedule the Veteran for a VA examination to determine whether he has a left wrist and/or hand disability that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide opinions as to the following:

a)  First, identify any current left wrist and/or hand disability.

b)  For each disability identified, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is related to any in-service disease, injury or event, to include the injuries the Veteran sustained due to in-service paratrooper jumps as noted in his service treatment records?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements regarding the onset of his claimed left wrist and/or hand injury and the continuity of his symptomatology, must be considered in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA examination to determine whether he has a lumbar spine disability that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide opinions as to the following:

a)  First, identify any current lumbar spine disability.

b)  For each disability identified, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is related to any in-service disease, injury or event, to include the injuries the Veteran sustained due to in-service paratrooper jumps as noted in his service treatment records; and/or the "mild DJD L-S spine from airborne jumping" noted on the report of his separation physical examination?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements regarding the onset of his claimed lumbar spine disability and the continuity of his symptomatology, must be considered in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  Schedule the Veteran for a VA examination to determine whether he has a bilateral knee disability that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide opinions as to the following:

a)  First, identify any current right and/or left knee disability.

b)  For each disability identified, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is related to any in-service disease, injury or event, to include the injuries the Veteran sustained due to in-service paratrooper jumps as noted in his service treatment records; the "mild DJD knees . . . from airborne jumping" and/or the chondromalacia patella bilateral secondary to airborne jumps noted in the report of his separation physical examination?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements regarding the onset of his claimed bilateral knee disability and the continuity of his symptomatology, must be considered in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

6.  Schedule the Veteran for a VA examination to determine whether he has a right shoulder disability that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide opinions as to the following:

a)  First, identify any current right shoulder disability.

b)  For each disability identified, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is related to any in-service disease, injury or event, to include the injuries the Veteran sustained due to in-service paratrooper jumps as noted in his service treatment records; the "mild DJD . . . R shoulder . . . from airborne jumping" and/or the fractures, right shoulder secondary to airborne jumps noted in the report of his separation physical examination?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements regarding the onset of his claimed right shoulder disability and the continuity of his symptomatology, must be considered in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







